DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1: claims 1-6 and 15-21 in the reply filed on 03/01/2021 is acknowledged.  
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the first central narrow grooves and the second central narrow grooves" in line 3.  There is insufficient which first central narrow grooves and which second central narrow grooves claim 16 is referring to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2007/0199633) in view of JP’615 (JP 11-034615).
Regarding claim 1, Hayashi teaches every limitation recited in claim 1 except for: “the central narrow groove has portions each extending outward in the tire lateral direction from one of the opening ends, in one of the half tread regions where the one of the opening ends is positioned” (last three lines of claim 1).  However, Hayashi describes FIG. 1 as teaching sub-thin grooves (17) as having a crank shape.  Hayashi teaches other shapes for the sub-thin grooves (17) [“central narrow groove”] is possible ([0036]).  JP’615 teaches a heavy duty tire comprising a tread comprised of three land portions (i.e.: two shoulder land portions and a central land portion) wherein the central land portion is divided by lateral grooves defining blocks wherein 
Regarding claim 2, the claimed ratio L1/L2 = 1.8 to 2.2 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Hayashi teaches the sub-thin grooves (17) [“central narrow groove”] having a length that is 100-180%
Regarding claim 3, the tire of Hayashi in view of JP’615 would reasonably satisfy the claimed limitation.
Regarding claim 4, the claimed relationship: Lb is longer than La would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since FIG. 5-6 of Hayashi teaches sub-thin grooves (17) having a middle portion [“Lb”] that is longer than each end portions [“La”] of sub-thin grooves and reasonably suggests the shape of the sub-thin grooves is not limited and envisages other shapes.
Regarding claim 19, the tire of Hayashi in view of JP’615 would reasonably satisfy the claimed limitation.
Regarding claim 21, see [0001] of Hayashi. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2007/0199633) in view of JP’615 (JP 11-034615) and JP’328 (JP 2000-177328).
Regarding claims 5-6, Hayashi does not recite shoulder narrow grooves.  However, JP’328 teaches a heavy duty tire comprising a tread comprised of three land portions (i.e.: two shoulder land portions and a central land portion) wherein each shoulder land portion includes wide shoulder lug grooves 14B forming shoulder blocks, wherein each shoulder block includes shoulder narrow grooves 16 for the benefits of improving wet traction and uneven wear resistance ([0021]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the Ɵ1 and Ɵ2 ranges between 3° and 30° for the benefits of improving wet traction and uneven wear resistance. 
 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2007/0199633) in view of JP’615 (JP 11-034615) and Hasegawa (US 2015/0107741). 
Regarding claim 15, Hayashi teaches the depth of the crosswise thin grooves (15) [“center lug grooves”] is 60-95% of the tread gauge and the depth of main rag grooves (16) [“shoulder lug grooves”] is 70 to 85% of the tread gauge ([0029]).  The working example of TABLE 1 discloses the groove depth of crosswise thin grooves being less than groove depth of the main rag groove.
Hayashi does not recite the maximum groove depth of the circumferential main groove 14 is shallower than a maximum groove depth of the center lug grooves 15.  However, Hasegawa teaches a heavy duty pneumatic tire having a tread comprising circumferential narrow grooves 70 and lateral grooves 20.  The depth of the circumferential narrow grooves are shallower than the depth of the lateral grooves 20 ([0043]).  Thus, the claimed groove depth relationship between the circumferential main grooves  and the center lug grooves would have been obvious to one of ordinary skill .  
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2007/0199633) in view of JP’615 (JP 11-034615) and Ono (US 2004/0211502). 
Regarding claim 17, Hayashi does not recite “a raised bottom portion”.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Hayashi with a raised bottom portion in each of the pair of circumferential main grooves because Ono teaches a heavy duty pneumatic tire for a construction vehicle having a tread comprising circumferential main grooves each having a raised bottom portion for the benefits of effectively controlling groove bottom rigidity and preventing cracks at the groove bottom ([0044]). 
Regarding claim 20, Hayashi does not disclose the groove width of the circumferential main grooves and the center lug grooves are both 7 to 20 mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Hayashi with the claimed groove widths since Ono teaches a pneumatic tire for a construction vehicle having a tread comprised of circumferential main . 
Claims 1, 3, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over JP’295 (JP 2004-262295) in view of JP’009 (JP 11-222009) and JP’615 (JP 11-034615).
Regarding claim 1, FIG. 3 of JP’295 teaches a heavy duty pneumatic tire for a construction vehicle and satisfies every limitation except for the claimed central narrow groove.  However, JP’009 teaches a heavy duty pneumatic tire for a construction vehicle comprising a tread including center blocks each provided with a narrow groove (FIG. 1) and JP’615 teaches a heavy duty pneumatic tire comprising center blocks each provided with a crank shape groove 14.  JP’615 disclose the crank shape groove 14 in each center block improves traction and wear resistance and prevents cuts ([0031]).   The illustrated crank shape of JP’615 has portions which extend outward in a tire lateral direction from one of the opening ends, in one of the half tread region where the one of the opening ends is positioned.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’295 with a 
Regarding claim 3, the tire of JP’295 in view of JP’009 and JP’615 would satisfy the claimed limitation.
Regarding claim 16, the claimed ratio: D1/D2 = 0.05-0.2 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’615 teaches the central narrow groove 14 being shallower than the circumferential main groove 16 for the benefits of traction and wear resistance ([0025] and FIG. 1B), absent conclusive evidence of unexpected results/criticality to the claimed ratio range. 
Regarding claims 17-18, JP’295 teaches raised bottom portions 8.  JP’295 discloses the height h of the shallow bottom portion = 15-45% of the depth d of the circumferential narrow grooves 2a, 2b.  Table 1 discloses a working example wherein the circumferential narrow groove is 80 mm, shallow bottom portion h = 20 mm and the tread width is 1000 mm. D3/T = 80-20/1000 = 0.06. 
Regarding claim 19, the tire of JP’295 in view of JP’009 and JP’615 would satisfy the claim limitation. 
Regarding claim 20, Table 1 of JP’295 discloses a circumferential main groove width and center lug groove width both being 13 mm. 
Regarding claim 21, JP’295 teaches a construction vehicle tire. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/15/2021